Title: From George Washington to Thomas Nelson, Jr., 3 August 1788
From: Washington, George
To: Nelson, Thomas Jr.

 

My dear Sir,
Mount Vernon August 3d 1788

Your letter of the 19th Ulto came duly to hand and could I have been of any service in the affair to which it refers no apology would have been necessary for requesting it. I have no white Ditcher with me at present but a Dutch Redemptioner—Nor has there ever lived with me one—to the best of my recollection—of the name of Clarke. Last year I employed a man who called himself James Lawson—He worked for me about nine Months as a Ditcher and left my employment in very bad health in the month of September since which I have not hea[r]d from him. Two or three years before that one William Skilling died in my Service as a Ditcher—these are all the white persons I have employed in that way since my return to private life.
Far, very far indeed was it from my intention to embarrass you by the letter which enclosed the proceedings of the Genl Convention—and still farther was it from my wish that the communication should be received in any other light than as an instance of my attention and Friendship. I was well aware that the adoption or rejection of the Constitution would, as it ought to be, decided upon according to its merits & agreeably to the circumstances to which our public affairs had arriven. That all questions of this kind are, ever will—and perhaps ought to be (to accomplish the designs of infinite wisdom) viewed through different mediums by different men is as certain as that they have existance—all that can be expected in such cases therefore is charrity mutual-forbearance and acquiescence in the Genl voice; which, though it may be wrong is presumably right.
Mrs Washington unites with me in every good wish for Mrs Nelson, yourself and family—and with sentiments of the highest esteem and friendship I am—my Dear Sir—Yrs &c.

Go. Washington

